DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

Allowable Subject Matter
Claims 1 and 4-6 are allowed.
In regard to claim 1, the prior art does not teach or render obvious wherein the three-dimensional motion-driver includes: a center shaft extending horizontally, the shaft being externally fixed to a center axis position of the stator core so as to be immovable,
a circumferential direction driver supported by the center shaft and configured to be rotatable around and axially movable along the center shaft a radial direction driver supported by the circumferential direction driver, and a direction-changing rotation driver supported by the radial direction driver, configured to be changed in a radial position by 
	Claims 4-6 further limit allowable claim 1, and, therefore, are also allowable.

	Pertinent prior art includes:
	Sakurai (US Publication 2015/0138538) – discloses an arm that rotates around a position with pivots points through the arm that moves the analyzing element at the top, but does not have the combination of elements described above.	
	Jennings et al. (7577498) – discloses a robot having arms, wherein the robot moves axially across a shaft (410) and has arms extending that rotate and move axially, but does not have the combination of elements described above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896